UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT


                             No. 00-11306
                           Summary Calendar


                       ROYAL MAYNE HOPPER, JR.,

                                                    Petitioner-Appellant,

                                  versus

                       UNITED STATES OF AMERICA,

                                                     Respondent-Appellee.


           Appeal from the United States District Court
                for the Northern District of Texas
                         (4:00-CV-1490-E)

                               March 2, 2001

Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Royal Mayne Hopper, Jr., federal prisoner #27844-048, contests

the dismissal of his 28 U.S.C. § 2241 petition as meritless.               On

double   jeopardy   grounds,    Hopper’s    petition   attacks    his   1993

criminal   sentence,   contending    it    was   followed   by   the   “civil

forfeiture” of his Social Security retirement benefits under 42

U.S.C. § 402(x)(1)(A)(i).

     Hopper’s double jeopardy claim is premised on an error in the

imposition of his sentence, rather than in the manner in which his

sentence is being executed.      Therefore, the claim should have been

asserted in a 28 U.S.C. § 2255 motion to vacate, set aside, or


     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
correct the sentence.   See Cox v. Warden, Fed. Detention Ctr., 911
F.2d 1111, 1113 (5th Cir. 1990) (“Section 2255 provides the primary

means of collateral attack on a federal sentence.         Relief under

this section is warranted for any error that occurred at or prior

to sentencing. A petition under § 2241 attacking custody resulting

from a federally imposed sentence may be entertained only where the

petitioner establishes that the remedy provided for under § 2255 is

inadequate or ineffective to test the legality of his detention.”

(internal quotation marks, brackets, and citation omitted)).

     A 28 U.S.C. § 2255 motion must be filed in the district where

the sentence was imposed; Hopper’s was in the District of Nevada.

See 28 U.S.C. § 2255; Solsona v. Warden, F.C.I., 821 F.2d 1129,

1132 (5th   Cir.   1987).   Therefore,   the   district   court   lacked

jurisdiction to construe Hopper’s petition as a § 2255 motion. Id.

     In the light of the foregoing, the judgment is AFFIRMED on the

ground that Hopper failed to state a claim for relief under § 2241.

See Sojourner T v. Edwards, 974 F.2d 27, 30 (5th Cir. 1992) (court

of appeals may affirm district court’s judgment on any basis

supported by record), cert. denied, 507 U.S. 972 (1993).

                                                           AFFIRMED




                                 2